UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-09005 Name of Registrant: Massachusetts Tax-Exempt Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: February 28,2013 Item 1: Schedule of Investments Vanguard Massachusetts Tax-Exempt Fund Schedule of Investments As of February 28, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.2%) Massachusetts (98.1%) Beverly MA GO 5.250% 11/1/13 (14) 1,855 1,917 Boston MA GO 5.000% 3/1/16 7,295 8,286 Boston MA GO 5.000% 2/1/24 2,345 2,936 Boston MA Housing Authority Revenue 5.000% 4/1/23 (4) 2,000 2,221 Boston MA Housing Authority Revenue 5.000% 4/1/25 (4) 5,440 5,958 Boston MA Water & Sewer Commission Revenue 5.750% 11/1/13 105 109 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/20 1,550 1,948 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/25 3,725 4,420 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/30 1,000 1,179 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/30 500 604 Braintree MA GO 5.000% 5/15/27 4,000 4,684 Cambridge MA GO 5.000% 1/1/23 850 1,067 Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/14 (Prere.) 5,000 5,325 Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/22 5,500 6,996 Massachusetts Bay Transportation Authority Assessment Revenue 5.250% 7/1/31 2,285 2,972 Massachusetts Bay Transportation Authority Assessment Revenue 5.250% 7/1/34 14,500 16,852 Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/41 10,500 12,227 Massachusetts Bay Transportation Authority General Transportation Revenue 6.200% 3/1/16 3,760 4,015 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/17 (ETM) 75 90 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/17 2,375 2,866 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/18 (Prere.) 10,000 12,160 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/22 3,500 4,534 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/22 5,285 6,959 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/24 1,325 1,689 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/24 2,500 3,312 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/26 (14) 2,000 2,648 Massachusetts Bay Transportation Authority Sales Tax Revenue 0.000% 7/1/29 1,020 510 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/29 (14) 3,000 4,019 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/33 15,000 19,651 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/33 3,850 5,044 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.360% 3/7/13 2,894 2,894 Massachusetts College Building Authority Revenue 0.000% 5/1/17 (10) 3,340 3,192 Massachusetts College Building Authority Revenue 5.000% 5/1/21 5,495 6,894 Massachusetts College Building Authority Revenue 5.000% 5/1/29 1,500 1,769 Massachusetts College Building Authority Revenue 5.000% 5/1/30 1,500 1,768 Massachusetts College Building Authority Revenue 5.000% 5/1/30 1,075 1,280 Massachusetts College Building Authority Revenue 5.000% 5/1/36 5,000 5,805 Massachusetts College Building Authority Revenue 5.000% 5/1/41 3,000 3,439 Massachusetts College Building Authority Revenue 5.000% 5/1/43 1,010 1,159 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/20 3,500 4,205 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/32 2,120 2,393 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/35 2,000 2,267 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/37 5,000 5,588 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.100% 3/7/13 290 290 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.100% 3/7/13 900 900 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.110% 3/7/13 7,800 7,800 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/18 2,000 2,233 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/20 3,105 3,432 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/22 1,985 2,169 Massachusetts Development Finance Agency Revenue (Berklee College of Music) 5.250% 10/1/41 2,000 2,258 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/28 1,250 1,411 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/29 1,500 1,685 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/30 1,430 1,601 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/31 750 839 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/19 500 614 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/29 680 797 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/40 2,000 2,248 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/29 6,000 6,712 Massachusetts Development Finance Agency Revenue (Boston University) 6.000% 5/15/29 (2) 1,400 1,812 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 10/1/35 (2) 2,000 2,144 Massachusetts Development Finance Agency Revenue (Boston University) 5.375% 5/15/39 1,575 1,985 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 7/1/42 5,000 5,663 Massachusetts Development Finance Agency Revenue (Boston University) 6.000% 5/15/59 (10) 4,000 5,067 Massachusetts Development Finance Agency Revenue (Carleton-Willard Village) 5.250% 12/1/25 600 659 Massachusetts Development Finance Agency Revenue (Carleton-Willard Village) 5.625% 12/1/30 550 610 Massachusetts Development Finance Agency Revenue (College of Pharmacy & Allied Health Services) 5.750% 7/1/13 (Prere.) 1,000 1,029 Massachusetts Development Finance Agency Revenue (Commonwealth Contract Assistance) 5.500% 2/1/40 2,160 2,487 Massachusetts Development Finance Agency Revenue (Cushing Academy Issue) VRDO 0.100% 3/7/13 LOC 2,630 2,630 Massachusetts Development Finance Agency Revenue (Deerfield Academy) 5.000% 4/1/13 (Prere.) 1,500 1,507 Massachusetts Development Finance Agency Revenue (Dominion Energy Brayton Project) PUT 2.250% 9/1/16 4,720 4,865 Massachusetts Development Finance Agency Revenue (Draper Laboratory) 5.750% 9/1/25 5,000 6,073 Massachusetts Development Finance Agency Revenue (Emerson College) 5.000% 1/1/40 3,500 3,746 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 10/15/28 1,000 1,197 Massachusetts Development Finance Agency Revenue (Harvard University) 5.250% 2/1/34 6,000 7,242 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 10/15/40 8,000 9,327 Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/19 175 211 Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/21 300 369 Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/23 250 310 Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/26 705 850 Massachusetts Development Finance Agency Revenue (Merrimack College) 5.000% 7/1/32 1,450 1,590 Massachusetts Development Finance Agency Revenue (Mount Holyoke College) 5.000% 7/1/36 1,500 1,699 Massachusetts Development Finance Agency Revenue (Neville Communities) 6.000% 6/20/44 1,500 1,582 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 10/1/29 3,250 3,806 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 10/1/30 1,750 2,041 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/31 5,705 6,624 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/36 3,000 3,416 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/41 8,000 9,028 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.375% 7/1/41 4,000 4,540 Massachusetts Development Finance Agency Revenue (Shady Hill) VRDO 0.100% 3/7/13 LOC 755 755 Massachusetts Development Finance Agency Revenue (Simmons College) 5.250% 10/1/33 (10) 1,500 1,694 Massachusetts Development Finance Agency Revenue (Smith College) 5.000% 7/1/35 1,000 1,085 Massachusetts Development Finance Agency Revenue (Southcoast Health System Obligated Group) 5.000% 7/1/27 1,550 1,825 Massachusetts Development Finance Agency Revenue (Southcoast Health System Obligated Group) 5.000% 7/1/37 2,700 3,036 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.000% 7/1/30 3,000 3,316 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.125% 7/1/40 3,000 3,256 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 7.250% 1/1/32 2,500 3,154 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 6.875% 1/1/41 2,000 2,405 Massachusetts Development Finance Agency Revenue (UMASS Memorial Medical Center) 5.125% 7/1/26 2,750 3,094 Massachusetts Development Finance Agency Revenue (UMASS Memorial Medical Center) 5.500% 7/1/31 2,250 2,575 Massachusetts Development Finance Agency Revenue (Wellesley College) 5.000% 7/1/42 2,000 2,322 Massachusetts Development Finance Agency Revenue (Wentworth Institute of Technology) VRDO 0.110% 3/7/13 LOC 5,465 5,465 Massachusetts Development Finance Agency Revenue (WGBH Educational Foundation) 5.000% 1/1/36 (12) 5,000 5,356 Massachusetts Development Finance Agency Revenue (Worcester Polytechnic Institute) 5.000% 9/1/50 2,000 2,222 Massachusetts Educational Financing Authority Education Loan Revenue 5.500% 1/1/17 3,000 3,417 Massachusetts GO 5.000% 11/1/14 3,275 3,536 Massachusetts GO 5.000% 12/1/14 (Prere.) 3,150 3,409 Massachusetts GO 5.000% 3/1/15 (Prere.) 10,000 10,949 Massachusetts GO 5.000% 9/1/15 (Prere.) 10,000 11,171 Massachusetts GO 5.000% 9/1/15 (Prere.) 2,000 2,234 Massachusetts GO 5.500% 10/1/15 10,000 11,316 2 Massachusetts GO 0.470% 2/1/17 10,000 10,001 Massachusetts GO 5.000% 10/1/17 4,000 4,769 Massachusetts GO 5.500% 11/1/17 5,100 6,213 2 Massachusetts GO 0.540% 1/1/18 3,000 3,001 Massachusetts GO 5.250% 8/1/18 (4) 5,060 6,207 Massachusetts GO 5.000% 10/1/18 6,000 7,311 Massachusetts GO 5.500% 10/1/18 4,955 6,172 Massachusetts GO 5.500% 8/1/19 5,000 6,328 Massachusetts GO 5.500% 10/1/19 (12) 1,000 1,270 Massachusetts GO 5.500% 10/1/19 (2) 2,000 2,541 Massachusetts GO 5.500% 11/1/19 (4) 5,550 7,062 Massachusetts GO 5.000% 8/1/20 4,185 5,017 Massachusetts GO 5.000% 8/1/22 4,500 5,333 Massachusetts GO 5.250% 8/1/22 5,260 6,795 Massachusetts GO 5.250% 8/1/22 5,000 6,459 Massachusetts GO 5.250% 8/1/23 1,000 1,286 Massachusetts GO 5.500% 12/1/23 (2) 4,000 5,261 Massachusetts GO 5.000% 8/1/28 4,535 5,297 Massachusetts GO 5.500% 8/1/30 (2) 11,500 15,605 1 Massachusetts GO TOB VRDO 0.110% 3/1/13 1,700 1,700 Massachusetts GO VRDO 0.100% 3/7/13 1,200 1,200 Massachusetts Health & Educational Facilities Authority Revenue (Berklee College of Music) 5.000% 10/1/26 1,755 1,993 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.000% 7/1/28 3,000 3,198 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.000% 7/1/13 5,200 5,284 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.000% 7/1/28 2,000 2,194 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.125% 7/1/33 3,000 3,351 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.125% 7/1/38 3,500 3,885 Massachusetts Health & Educational Facilities Authority Revenue (Children's Hospital) 5.500% 12/1/39 4,000 4,552 Massachusetts Health & Educational Facilities Authority Revenue (Children's Hospital) VRDO 0.100% 3/1/13 LOC 4,550 4,550 Massachusetts Health & Educational Facilities Authority Revenue (Dana-Farber Cancer Institute) 5.000% 12/1/37 5,000 5,530 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 6.250% 4/1/20 3,000 4,025 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 12/15/21 2,000 2,572 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.500% 11/15/36 5,000 6,030 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 10/1/38 5,000 5,794 1 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) TOB VRDO 0.110% 3/1/13 12,560 12,560 Massachusetts Health & Educational Facilities Authority Revenue (Isabella Stewart Gardner Museum) 5.000% 5/1/27 1,650 1,899 Massachusetts Health & Educational Facilities Authority Revenue (Isabella Stewart Gardner Museum) 5.000% 5/1/28 2,080 2,389 Massachusetts Health & Educational Facilities Authority Revenue (Lahey Clinic Medical Center) 5.250% 8/15/37 8,000 8,608 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/16 4,090 4,737 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/21 6,765 8,778 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/30 5,000 6,908 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.500% 7/1/32 6,295 8,972 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/33 1,500 2,093 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/19 3,000 3,616 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/23 3,435 4,039 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/33 3,000 3,302 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.250% 7/1/29 5,000 5,692 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.000% 7/1/47 2,500 2,724 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.110% 3/7/13 4,400 4,400 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.130% 3/7/13 2,880 2,880 Massachusetts Health & Educational Facilities Authority Revenue (Pool Loan Program) VRDO 0.110% 3/1/13 LOC 1,960 1,960 Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 5.000% 10/1/13 (Prere.) 1,090 1,121 Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 5.000% 10/1/13 (Prere.) 1,175 1,208 Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 8.000% 10/1/39 2,500 2,890 Massachusetts Health & Educational Facilities Authority Revenue (South Coast Health System) 5.000% 7/1/39 6,000 6,402 Massachusetts Health & Educational Facilities Authority Revenue (Sterling & Francine Clark) 5.000% 7/1/36 5,500 5,870 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) 5.250% 2/15/22 1,400 1,808 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) 5.250% 2/15/26 1,880 2,419 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) VRDO 0.090% 3/1/13 1,600 1,600 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts Memorial Health Care Inc.) 5.250% 7/1/14 (2) 485 487 Massachusetts Health & Educational Facilities Authority Revenue (Wellesley College) 5.000% 7/1/23 2,400 2,438 Massachusetts Health & Educational Facilities Authority Revenue (Williams College) 5.000% 7/1/31 3,000 3,347 Massachusetts Health & Educational Facilities Authority Revenue (Winchester Hospital) 5.250% 7/1/38 1,500 1,658 Massachusetts Housing Finance Agency Single Family Housing Revenue 5.125% 12/1/28 4,000 4,388 Massachusetts Housing Finance Agency Single Family Housing Revenue 2.750% 12/1/41 2,250 2,344 Massachusetts Port Authority Revenue 5.500% 7/1/16 (4) 4,000 4,593 Massachusetts Port Authority Revenue 5.000% 7/1/17 (4) 9,600 11,165 Massachusetts Port Authority Revenue 4.000% 7/1/18 1,000 1,153 Massachusetts Port Authority Revenue 5.000% 7/1/30 2,000 2,374 Massachusetts Port Authority Revenue 5.000% 7/1/31 1,000 1,180 Massachusetts Port Authority Revenue 5.000% 7/1/33 4,000 4,672 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 16,125 17,949 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 8,000 8,905 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 3,270 3,640 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 645 718 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 5,230 5,822 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 4,155 4,625 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 15,000 16,697 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 10,000 11,131 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/27 10,000 12,193 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/28 7,250 8,803 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/29 10,000 12,086 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 8,000 9,624 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) 200 220 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/32 10,540 12,466 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/35 2,000 2,334 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.250% 10/15/35 12,000 14,352 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/37 (2) 6,000 6,821 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/41 9,400 10,781 1 Massachusetts School Building Authority Dedicated Sales Tax Revenue TOB VRDO 0.110% 3/1/13 6,245 6,245 Massachusetts Special Obligation Dedicated Tax Revenue 5.750% 1/1/14 (Prere.) 4,000 4,187 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/27 (14) 15,000 19,124 Massachusetts Special Obligation Revenue 5.000% 12/15/13 (4) 1,895 1,968 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/21 5,000 6,355 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/20 (14) 3,000 2,656 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/25 (14) 5,000 3,551 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/28 (14) 7,000 4,338 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/15 (Prere.) 4,460 4,994 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 2/1/16 6,110 6,961 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/16 5,000 5,762 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/17 540 604 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/17 5,000 6,008 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/18 3,000 3,657 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/18 1,000 1,232 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/18 2,065 2,544 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/20 1,180 1,483 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/22 3,500 4,557 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/29 1,520 2,003 Massachusetts Water Pollution Abatement Trust Revenue 5.750% 8/1/29 190 191 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/30 5,550 7,369 Massachusetts Water Resources Authority Revenue 5.250% 8/1/19 (4) 7,000 8,742 Massachusetts Water Resources Authority Revenue 5.000% 8/1/20 5,510 6,733 Massachusetts Water Resources Authority Revenue 5.500% 8/1/22 (4) 1,490 1,957 3 Massachusetts Water Resources Authority Revenue 5.000% 8/1/31 2,230 2,709 Massachusetts Water Resources Authority Revenue 5.250% 8/1/31 (4) 1,000 1,318 3 Massachusetts Water Resources Authority Revenue 5.000% 8/1/32 5,770 6,992 Massachusetts Water Resources Authority Revenue 5.000% 8/1/34 (14) 8,000 9,216 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 (14) 13,900 16,013 Massachusetts Water Resources Authority Revenue 5.250% 8/1/35 (4) 1,310 1,745 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 1,000 1,166 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 (2) 5,000 5,644 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 2,000 2,258 Massachusetts Water Resources Authority Revenue 5.250% 8/1/36 (4) 2,520 3,382 Massachusetts Water Resources Authority Revenue 5.000% 8/1/37 4,000 4,674 Massachusetts Water Resources Authority Revenue 5.000% 8/1/39 2,000 2,277 Massachusetts Water Resources Authority Revenue 5.000% 8/1/41 7,990 9,020 Massachusetts Water Resources Authority Revenue 5.250% 8/1/42 10,000 11,753 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/31 1,000 1,150 Metropolitan Boston MA Transit Parking Corp. Revenue 5.250% 7/1/36 11,795 13,646 Newton MA School District GO 4.500% 6/15/34 3,000 3,282 University of Massachusetts Building Authority Revenue 6.875% 5/1/14 (ETM) 690 719 University of Massachusetts Building Authority Revenue 5.000% 11/1/19 2,000 2,471 University of Massachusetts Building Authority Revenue 5.000% 11/1/21 (2) 5,680 6,320 University of Massachusetts Building Authority Revenue 5.000% 11/1/22 (2) 2,695 2,994 University of Massachusetts Building Authority Revenue 5.000% 11/1/23 (2) 1,760 1,955 University of Massachusetts Building Authority Revenue 5.000% 11/1/24 (2) 1,980 2,196 University of Massachusetts Building Authority Revenue 5.000% 11/1/25 (2) 1,990 2,207 Worcester MA GO 5.500% 8/15/14 (14) 280 281 Worcester MA GO 5.500% 8/15/15 (14) 240 241 Worcester MA GO 5.250% 8/15/21 (14) 315 316 Puerto Rico (1.0%) Puerto Rico Electric Power Authority Revenue 5.500% 7/1/17 (14) 5,000 5,516 Puerto Rico GO 5.500% 7/1/19 (2) 2,250 2,464 Puerto Rico Public Finance Corp. Revenue 5.125% 6/1/24 (ETM) 2,155 2,688 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.250% 10/1/20 1,000 1,055 Total Tax-Exempt Municipal Bonds (Cost $1,035,253) Total Investments (99.2%) (Cost $1,035,253) Other Assets and Liabilities-Net (0.8%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2013, the aggregate value of these securities was $23,399,000, representing 2.1% of net assets. 2 Adjustable-rate security. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of February 28, 2013. Massachusetts Tax-Exempt Fund KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such Massachusetts Tax-Exempt Fund factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
